200 F.3d 485 (7th Cir. 2000)
Elizabeth C.O. Bellaver,    Plaintiff-Appellant,v.Quanex Corp./Nichols-Homeshield,    Defendant-Appellee.
No. 98-3708
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 6, 1999Decided January 18, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 97 C 7637--Charles R. Norgle, Sr.,Judge. [Copyrighted Material Omitted][Copyrighted Material Omitted]
Before Kanne, Diane P. Wood and Evans, Circuit Judges.
Kanne, Circuit Judge.


1
Elizabeth Bellaver's  departure from her employer of twenty years, the  Quanex Corp. of Houston, Texas, came at a time of  significant reorganization for the company.  Ordinarily, economic downturns and shakeups  provide an employer great latitude in making  personnel decisions. However, Congress refuses to  afford an employer at any time--economically  fortuitous or economically disastrous--the right  to discriminate on the basis of sex, which is the  question at the heart of this complaint.


2
After being discharged by Quanex, Bellaver sued under Title VII of the Civil Rights Act ("Act"), claiming that she was fired because her employer  disapproved of her aggressive and sometimes  abrasive style while permitting the same  characteristics in male employees. Quanex contends that Bellaver was the victim of an  economic reorganization that had more to do with  her position than her person. On that theory, the  district court granted Quanex summary judgment.  We review the district court's decision de novo and reverse.

I.  History

3
A.  Quanex Corp.


4
The defendant in this case, Quanex Corp., is a  Houston-based company engaged in the manufacture  of metal products with offices and facilities in  several states. In 1989, it acquired Nichols-  Homeshield, Inc., and its Homeshield Fabricated  Products Division ("HFP"). Nichols-Homeshield  specialized in the production of a wide variety  of aluminum products, while HFP focused on  products for home remodeling. HFP had  administrative offices near St. Charles,  Illinois, and a production facility 100 miles  away in Chatsworth, Illinois. In 1997, Quanex  merged HFP with AMSCO, another division which  specialized in products used in the manufacture  and installation of windows.


5
During the various acquisitions and mergers,  Quanex, like many modern companies, found it  fiscally beneficial to eliminate and consolidate  positions and layoff some employees.  Specifically, the restructuring meant the closing  of a Nichols-Homeshield office in Illinois and  the transfer or consolidation of those jobs to  Texas. In 1991 and 1992, six Nichols employees  were laid off, but never more than one in any  month. Quanex attributed these layoffs to the  restructuring and called them "reductions in  force" ("RIFs"), a term of art in employment law  meaning the positions were eliminated and the  employees not replaced. In March 1993, another  employee was laid off, but in April 1993, the  sporadic restructuring became a full-fledged wave  of pink slips when ten employees were terminated.  The second wave hit the next month when five  employees were let go. Both of these waves of  layoffs also were characterized as RIFs.


6
In 1994, no one from the Nichols operation was  laid off; and in 1995 and 1996, only one employee  was laid off each year. On March 18, 1997, Quanex  laid off Elizabeth C.O. Bellaver, HFP's business  development manager, in what Quanex characterized  as a one-person reduction-in-force.

B.  Elizabeth C.O. Bellaver

7
Bellaver began work as an Ohio-based "field  sales representative" for Nichols-Homeshield in  1977, covering a territory that spanned seven  states plus Ontario, Canada. In 1983, she  received a master's in business administration  from Kent State University, and in 1985, she  moved with her family to St. Charles where she  became a marketing manager for Nichols-  Homeshield. Her responsibilities in the new  position greatly exceeded her former duties in  sales and included marketing research,  distribution, economic forecasting, advertising,  promotions and planning. In 1988, the company  promoted her to "Product Manager, Engineered  Products" in the HFP division with responsibility  for five product lines. In 1992, Bellaver was  promoted again, this time to "Product Manager" in  charge of twelve product lines. In this position,  she reported to Michael Penny, the vice president  and general manager of the HFP division.


8
In 1995, the possibility arose that the product  manager position for HFP would be transferred  from St. Charles to Chatsworth. Bellaver told  Penny she would be willing to commute to keep the  job, but according to Bellaver's testimony, Penny  responded that "it would not work well for  [Bellaver and her] family." Another employee, a  man named Doug Seanor, also talked to Penny about  commuting for the job. Seanor, who lived with his  family near St. Charles in Geneva, Illinois,  testified that Penny indicated that he could have  the job if he wanted it, and commuting was not a  problem so long as he was at work from 8:00 a.m.  to 5:00 p.m. Penny denied Seanor's version of  events and said he did not offer the job to  Seanor. Penny claimed he expressed the same  concern about Seanor commuting as he did  Bellaver. A second woman from outside the company  also interviewed for the job but was rejected in  favor of a male employee who already worked at  the Chatsworth facility.


9
In February 1996, Bellaver was promoted to  "business development manager" in HFP, a position  in which she would prepare market research,  identify growth opportunities and direct new  sales efforts. This assignment included  responsibility for the HMI project, a plan to  sell HFP products to small clients at premium  prices. The company hoped the new HMI initiative  would turn a profit by October 1997, although  apparently it did not meet its goals in 1996 and  was still performing below expectations in early  1997. She served in this position at a salary of  $79,398 until she was fired in April 1997.

C.  Bellaver's Evaluations

10
Bellaver consistently scored in the high or  highest ranges on her annual employee  evaluations, with many marks of "outstanding,"  "excellent" and "exceeds expectations," including  reviews conducted by Penny. She was frequently  praised for her intelligence, ability, attitude  and understanding of her responsibilities, the  market and the company's products. In 1996, Penny  noted that Bellaver's "[p]roblem solving [and]  decision making skills leave nothing to be  desired." In that year, she completed a market  study that Penny called "thorough and contains  opportunities to grow our business." Other  aspects of her performance likewise received  marks of outstanding or "exceeds expectations."


11
Alongside the high praise Penny gave to  Bellaver in her annual reviews ran a continuous  strain of displeasure at her personal skills. In  1993, while calling her a "bright and talented  employee" with "excellent judgment," Penny noted  that "Elizabeth is making progress in her  interpersonal skills. In dealing with others, she  is continuing to be direct and demanding but less  offensive." In 1994, Penny wrote, "Elizabeth is  working to improve her interpersonal issues that  cause, or at least impact, team performance that  needs improvement." In that review, Penny listed  as a goal for Bellaver to "heighten awareness of  behavior issue." Her behavior and style also were  noted as problems in 1995 and 1996.


12
The evaluations do not provide concrete examples  of Bellaver's behavior or style upon which  Penny's evaluations were based. However, an  earlier evaluation, this one from 1984 and also  conducted by a male supervisor, focused on  Bellaver's difficulty in dealing with subordinate  employees. That evaluation noted that she was  "[a] poor listener. Not too tolerant of the less  than very bright. Does not always allow two-way  communications. Insensitive often to current  social environment."


13
In deposition testimony, Penny reported that  employee complaints alerted him to Bellaver's  interpersonal problem. Penny cited two employees,  Ron Arbizzani and Doug Breen, who had complained  about Bellaver. Both employees also had problems  with interpersonal communication. On one  occasion, Breen lost his temper at a meeting of  several managers. However, the employee  evaluations of Breen and Arbizzani did not  contain the same type of criticism as Bellaver's  reviews.

D.  Patricia Shaw

14
Patricia Shaw, the human resources manager for  Nichols-Homeshield who had been terminated in  1992 due to an alleged reduction in force,  testified that she spoke to Penny several times  about Bellaver. Shaw believed Bellaver was a good  employee and repeatedly told Penny that male  engineers at the company viewed a woman's  assertive behavior negatively. That attitude  reflected a double standard, in Shaw's view,  because the same trait was viewed positively in  men. Shaw testified that the engineers treated  Bellaver "unfairly as a woman" and that the  company's "good ol' boy" network attempted to  keep women out of the male-dominated world.


15
Still, Shaw believed Penny shared her view and  treated Bellaver fairly and equally. Shaw further  believed Penny considered assertiveness a  positive trait in female managers. Shaw  investigated two complaints about Bellaver and  concluded that Bellaver had "gone somewhat  overboard" in dealing with co-workers. Shaw  characterized the difficulty as a communication  problem with co-workers who disapproved of her  manner and authority in issuing orders.


16
At the time of Shaw's discharge in 1992, Quanex  referred to the decision to terminate her  employment as a "reduction in force." Shaw,  however, was replaced by a male and the real  reason for Shaw's termination appears to involve  the company's labor trouble at the time. Quanex  admitted in its brief that "[p]erhaps Quanex's  calling Shaw's termination a RIF was not accurate  . . . However, it is hardly unusual or  discriminatory that an employer may offer a face  saving explanation to an employee being  terminated."

E.  Bellaver's Termination

17
In 1996 or early 1997, Penny consulted with Sam  Lewis, Quanex's human resources manager, about  whether he could fire Bellaver because of her  interpersonal skills. Penny said he "was tired of  continually mopping up the blood after her  interactions with people at the plant." The  complaints from Arbizzani and Breen played a role  in Penny seeking guidance on how to fire  Bellaver, but Lewis reviewed Bellaver's file and  advised against firing her because there was  insufficient documentation to justify her  termination. Although Bellaver was an at-will  employee, Lewis felt better documentation was  needed to avoid a lawsuit.


18
Shortly later, Quanex decided to merge its  AMSCO and HFP divisions, and Jim Gulliford was  placed in charge of Penny as the new vice  president and general manager. In April 1997,  Gulliford talked to Penny about firing Bellaver  and asked if Penny would be able to handle  Bellaver's workload. Penny said that he could  cover Bellaver's workload or that of the national  sales manager, Bruce Hucker, but not both. Penny  testified that he talked with Gulliford about six  times in 1996 and 1997 about Bellaver's problem  getting along with others, although Gulliford  said this did not factor into his decision to  fire her. While the company admitted that Penny  "played a role in determining to eliminate  Bellaver's position," it asserts that Gulliford  and Vice President for Human Resources Joe Peery  were the "primary decision makers."


19
After Bellaver's departure on April 18, 1997,  her former duties were taken over by Penny and  Hucker, both on a part-time basis, and two full-  time telemarketing specialists. Bellaver timely  filed a complaint with the Equal Employment  Opportunity Commission. She received a right-to-  sue letter and filed this complaint.


20
After completing discovery, Quanex moved for  summary judgment. The district court held that  Bellaver failed to establish a prima facie case  of sex discrimination under the standard for  reduction in force cases because she could not  point to a "similarly situated" employee outside  of a protected class who was treated more  favorably. Second, the district court found that  Bellaver failed to produce sufficient evidence  that Quanex fired her because of her sex. The  court granted the motion for summary judgment on  October 15, 1998. This appeal followed.

II.  Analysis

21
Bellaver challenges the court's grant of summary  judgment on two principal grounds. First, she  argues that the district court applied the wrong  standard for a prima facie case of employment  discrimination. Second, she challenges the  district court's finding that the evidence, even  when weighed in her favor, failed to show a  material question of fact.


22
We review the district court's grant of summary  judgment de novo, drawing conclusions of law and  fact from the record before us. See Haefling v.  United Parcel Serv., 169 F.3d 494, 497 (7th Cir.  1999). Summary judgment is proper when "the  pleadings, depositions, answers to  interrogatories, and admissions on file, together  with the affidavits, if any, show that there is  no genuine issue as to any material fact and that  the moving party is entitled to a judgment as a  matter of law." Fed. R. Civ. P. 56(c); see also  Celotex Corp. v. Catrett, 477 U.S. 317, 322-23  (1986). We apply the summary judgment standard  with special scrutiny to employment  discrimination cases, which often turn on the  issues of intent and credibility. See Geier v.  Medtronic, Inc., 99 F.3d 238, 240 (7th Cir.  1996); Perdomo v. Browner, 67 F.3d 140, 144 (7th  Cir. 1995).


23
In determining whether a genuine issue of  material fact exists, we must construe all facts  in the light most favorable to the non-moving  party and draw all reasonable and justifiable  inferences in favor of that party. See Anderson  v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).  Neither "the mere existence of some alleged  factual dispute between the parties," Anderson, 477 U.S. at 247, nor the existence of "some  metaphysical doubt as to the material facts,"  Matsushita Elec. Indus. Co. v. Zenith Radio  Corp., 475 U.S. 574, 586 (1986), is sufficient to  defeat a motion for summary judgment. A genuine  issue of fact "exists only when a reasonable jury  could find for the party opposing the motion  based on the record as a whole." Pipitone v.  United States, 180 F.3d 859, 861 (7th Cir. 1999)  (citation omitted).

A.  Mixed-Motive Discrimination

24
Title VII makes it "an unlawful employment  practice for any employer . . . to discharge any  individual, or to otherwise discriminate against  any individual . . . because of such individual's  . . . sex." 42 U.S.C. sec. 2000e-2(a). An  employee may attempt to prove unlawful  discrimination in two principal ways: by  providing evidence of discriminatory intent, or  by what has become known as burden shifting. The  facts of this case lend themselves to both  theories, and Bellaver has argued both.


25
Under the first approach, a plaintiff may  present direct or circumstantial evidence that  the employment decision was motivated by the  employer's discriminatory animus. See Price  Waterhouse v. Hopkins, 490 U.S. 228 (1989);  Geier, 99 F.3d at 241. The 1991 amendments to the  Act clarified that "an unlawful employment  practice is established when the complaining  party demonstrates that race, color, religion,  sex or national origin was a motivating factor  for any employment practice, even though other  factors also motivated the practice." 42 U.S.C.  sec. 2000e-2(m). When the employee has presented  evidence that the employer was motivated in part  by discrimination, the defendant may then avoid  a finding of liability by proving that it would  have made the same decision absent  discrimination. See Price Waterhouse, 490 U.S. at  245; Troupe v. May Department Stores Co., 20 F.3d 734 (7th Cir. 1994).


26
Price Waterhouse involved an accounting firm's  decision not to offer partnership to a woman at  least in part based on an "impermissibly cabined  view of the proper behavior of women, and that  Price Waterhouse had done nothing to disavow  reliance on such comments." Price Waterhouse, 490 U.S. at 236-37. Ann Hopkins, the plaintiff, had  been praised as an "outstanding professional" and  a "highly competent project leader" who was  "extremely competent, intelligent." Id. at 234.  However, her "interpersonal skills" were sharply  criticized, particularly in the acerbic way she  dealt with staff members. Id. at 234-35.


27
The parallel to the comments--both positive and  negative--in Bellaver's personnel file is  unmistakable. While it is permissible to evaluate  an employee's interpersonal skills when those  skills are relevant to the job, evaluations may  demonstrate discriminatory intent when employees  are evaluated on how their interpersonal skills  match stereotyped, unequal ideas of how men and  women should behave. For instance, Ann Hopkins  was described as "macho" and told to "walk more  femininely"--personality traits that are  inherently gendered. The evidence against Quanex  is not nearly so striking, but seen in the light  most favorable to Bellaver, there could be  evidence of discriminatory intent.


28
As in Price Waterhouse, the evidence suggests the employer here may have relied on impermissible stereotypes of how women should  behave. Bellaver's evaluations are marred only by  the repeated references to her interpersonal  skills, but these same types of deficiencies  seemed to be tolerated in male employees. Penny knew of the sexist double-standard, knew that men  resented working with Bellaver because she was a  woman and knew that the company had a reputation  as a "good ol' boy" network. Penny sought Bellaver's firing in late 1996 or early 1997  because of her social skills, or lack thereof.  The human resources manager, Sam Lewis, reviewed  Bellaver's file and told Penny that he did not  have cause to fire her based on her interpersonal  skills. Within a few weeks, Penny asked Bellaver  to consider leaving the company voluntarily to  work as an independent contractor, but the idea  was rejected because, Bellaver contends, Penny  withdrew the offer. Then, shortly afterward,  Penny and Gulliford decided to fire Bellaver and  have Penny, Hucker and others absorb her duties.  A jury reasonably could find that this decision  was motivated at least in part by the double-  standard applied to men and women because only  Bellaver and not Breen, Arbizzani or Gulliford,  was criticized for being hard to get along with.


29
In the context of direct and circumstantial  evidence of discrimination, we have said that a  long time period between a remark and an  employment action can defeat the inference of a  "causal nexus between the remark and the decision  to discharge." Geier, 99 F.3d at 242 (discounting  evidence of bad intent that occurred a full year  before the job action). But here, when the  evidence of Penny's motive came within three or  four months of the decision to discharge her, a  jury could view the discharge as the culmination  of a continuous attempt to get rid of Bellaver.


30
Bellaver's argument that the trial court also  should have considered events from 1992 and 1995  as evidence of intent is unpersuasive for this  same reason. We do not credit the comment  regarding Bellaver's family life in 1995 or the  firing of Patricia Shaw in 1992 as evidence of  impermissible motivation for terminating Bellaver  in 1997. As we said in Geier, "to be probative of  discrimination, isolated comments must be  contemporaneous with the discharge or causally  related to the discharge decision making  process." 99 F.3d at 242. These two instances  provide little if any insight into the decision  to fire Bellaver in 1997.

B.  Reduction In Force

31
The second approach to proving a violation of  the Act requires the plaintiff to make out a  prima facie case of discrimination, but then  shifts the burden of producing evidence of a  legitimate non-discriminatory reason for the  questioned employment action to the defendant.  See McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). To establish a prima facie case, the  plaintiff must show that she was 1) a member of  a protected class, 2) qualified for her position,  3) not chosen for the position and 4) that  position remained open after she was rejected.  See id. at 802. The plaintiff's evidence on the  prima facie case need not be overwhelming or even  destined to prevail; rather, the plaintiff need  present only "some evidence from which one can  infer that the employer took adverse action  against the plaintiff on the basis of a  statutorily proscribed criterion." Leffel v.  Valley Financial Servs., 113 F.3d 787, 793 (7th  Cir. 1997).


32
If the plaintiff carries this low burden, the  defendant must produce evidence of the non-  discriminatory reason. The presumption of  discrimination established by the prima facie  case then dissolves, at which point the plaintiff  has an opportunity to prove that the proffered  nondiscriminatory reason was pretextual. See id.  at 792. However, the ultimate burden of  persuading the trier of fact that discriminatory  animus caused her dismissal rests at all times  with the plaintiff. See St. Mary's Honor Center  v. Hicks, 509 U.S. 502, 506 (1993); Gonzalez v.  Ingersoll Milling Machine Co., 133 F.3d 1025,  1032 (7th Cir. 1998).


33
Recognizing that these burdens should not be  applied rigidly, we have adapted them in special  cases to reflect more fairly and accurately the  underlying reality of the workplace. In a case  involving a reduction in force ("RIF"), it would  make no sense to require a plaintiff to show the  position from which she had been terminated  "remained open," as required by McDonnell  Douglas. Rather, a prima facie case requires the  employee show (in addition to the first two  elements of the McDonnell Douglas claim) that she  was discharged and that other, similarly situated  employees who were not members of the plaintiff's  protected class were treated more favorably. See  McCreary v. Libbey-Owens-Ford Co., 132 F.3d 1159,  1166 (7th Cir. 1997); Smith v. Cook County, 74 F.3d 829, 831 (7th Cir. 1996). Under the  McDonnell Douglas framework, this showing would  tend to prove that the employer carried out the  RIF in a discriminatory way.


34
The trial court found that Bellaver could not  carry this burden because she could not point to  any similarly situated employees, let alone any  who were treated more favorably. In the typical  hierarchical structure of corporate management,  there often are not multiple people filling the  same job description, and such a showing often  can be difficult. This is not to say that such a  showing could not be made at the management  level, since managerial duties can be rearranged  and redistributed among several managers,  including those with different titles. For  example, the facts of this case make it clear  that Hucker, Penny, Breen, Bellaver and perhaps  others had the ability to perform each other's  tasks, even though they had different titles and  specific responsibilities. Hucker's or Penny's  duties could have been redistributed perhaps as  easily as Bellaver's. An employer cannot  frustrate the statute merely by assigning every  employee a different job title or different  number of "Hay Points." See Wichmann v. Board of  Trustees of Southern Ill. Univ., 180 F.3d 791,  803 (7th Cir. 1999) ("[A]n employer cannot avoid  liability for intentional discrimination by the  'simple expedient' of changing job titles.").


35
Bellaver's inability to make this showing,  however, can be further explained by the  mischaracterization of her termination as a  reduction in force. A RIF takes place when an  employer decides to eliminate certain positions  from its workforce. RIFs typically involve the  layoff of many employees at once, and employers  will not be allowed cynically to avoid liability  by terming a decision to fire an employee with a  unique job description as a "RIF" when the  decision in fact was nothing more than a decision  to fire that particular employee.


36
Quanex's actions in this regard are troubling.  Quanex admits to manipulating the use of the term  RIF in the past as a pretense for terminating  Patricia Shaw when its true motivation was to get  rid of a manager who had become a symbol of  dissatisfaction among the company's unionized  workers. In its brief, Quanex confesses that  "[p]erhaps Quanex's calling Shaw's termination a  RIF was not accurate. However, there is no  question Bellaver's position really was  eliminated." One can hear more than a faint echo  of "Wolf!" in this protestation.


37
Bellaver's duties were not really eliminated at  all; they merely were redistributed among male  employees. The prototypical RIF involves a  company that perhaps once employed 100 engineers,  but because of a business slowdown or change in  product lines, now needs only twenty engineers.  The rest of the positions are eliminated, not  absorbed. There does not seem to be a serious  suggestion that Quanex no longer needed someone  to market the HFP line. Rather, the company asked  two male employees and two telemarketers to pick  up Bellaver's duties. Whether this ultimately resulted in a savings compared to Bellaver's  $76,000 salary is unclear.


38
The trial court concluded that Bellaver failed to produce evidence that similarly situated male employees were treated more favorably, but that  finding is fatal only if the case is treated as  a RIF. We do not believe that was the appropriate analysis here, where only one employee was terminated. Rather, we have held that the inference of discrimination arises in single- discharge cases, sometimes called "mini-RIFs,"  where the terminated employee's duties are  absorbed by other employees not in the protected  class. See Wichmann, 180 F.3d at 802; Gadsby v.  Norwalk Furniture Corp., 71 F.3d 1324, 1331-32  (7th Cir. 1995). The plaintiff in a single-discharge case does not need to make a showing that "similarly situated" employees were treated  better because the inference of discrimination  arises from the fact that they were  constructively "replaced" by workers outside of  the protected class. The point of the mini-RIF, unlike a true RIF, is that the job really was not  eliminated at all; because the fired employee's  duties were absorbed by others, they were  effectively "replaced," not eliminated.


39
In Wichmann, we upheld a jury finding of  discrimination for a 48-year-old employee who was  fired when the position of "associate director"  was eliminated. The university termed the  decision a RIF. Although Wichmann's position was  not refilled, his duties were absorbed mostly by  younger workers who retained their jobs during a  departmental restructuring and in many cases  received raises. Evidence in that case showed  that job titles were meaningless, and the fact  that Wichmann's duties were absorbed by employees  occupying different rungs in the hierarchy did  not preclude a finding of discrimination, since  the "similarly situated" element was not  required.


40
In contrast, the plaintiff in Gadsby lost his  job as a Chicago area sales representative for a  furniture company, but his position was neither  replaced nor absorbed. We held that in such a  scenario, there could be no inference of  discrimination from evidence that younger  employees were treated more favorably because it  did not appear that the employer "selected the  plaintiff for termination based on age from a  group of employees who were equally qualified."  Gadsby, 71 F.3d at 1331.


41
The critical question is whether male employees  were treated more favorably than Bellaver, "which  is the appropriate standard whether we regard  [Bellaver's] termination as a reduction in force,  . . . or as a case 'where one employee is  discharged and his responsibilities are absorbed  by other employees, which essentially makes the  single discharge a mini-RIF.'" Wichmann, 180 F.3d  at 802 (internal citations and quotations  omitted). It appears from the facts of this case  that there is a genuine question of whether male  employees were treated better than Bellaver. As  noted above, a jury could find that Penny's  antagonism toward Bellaver resulted from a  double-standard applied to men and women at  Quanex, which led to her termination. Of course,  Quanex is free to present evidence that it would  have fired Bellaver in the absence of  discrimination, but whether to believe that story  or Bellaver's is a credibility determination best  left in the hands of a jury. Bellaver has cleared  the hurdle required to survive summary judgment.

III.  Conclusion

42
Elizabeth Bellaver presented evidence sufficient  to raise a material question of fact regarding  whether Quanex fired her at least in part because  she failed to behave in a way her manager  considered appropriate for women. Therefore, the  grant of summary judgment is REVERSED and the case  is REMANDED to the district court for trial.